DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed January 28, 2022 is acknowledged. Claims 1, 12 and 20 have been amended. Non-elected Invention, Claims 12-19 have been withdrawn from consideration. Claims 1-3, 5-7, 9 and 12-24 are pending.
Action on merits of claims 1-3, 5-7, 9 and 20-24 follows.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5-7, 9 and 2-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites: 1) the shielding portion is located between the first signal line and the second signal line, and is insulated from both the first signal line and the second signal line, and an orthographic projection of the shielding portion on the base substrate at least partially overlaps the overlapping region, and the shielding portion comprises 2a) a first portion, 2b) a second portion and 2c) a third portion, wherein an orthographic projection of the 2a) first portion on the base substrate overlaps with the orthographic projections of the first signal line and the second signal line on the base substrate, 2b) the second portion extends outward from an edge of the first portion in an extending direction different from extending directions of the first signal line and the second signal line, and 2c) the third portion connects an end of the second portion away from the first portion to the lead portion.
Limitation 1), the shielding portion has already been defined as “is located between the first signal line and the second signal line, and is insulated from both the first signal line and the second signal line, and an orthographic projection of the shielding portion on the base substrate at least partially overlaps the overlapping region”
Therefore, any portion not located between the first signal line and second signal line do not meet the definition of “shielding portion”.
Since the 2b) “second portion” and 2c) “third portion” are not located between the first signal line and second signal line, these portions, second and third, are not parts of the “shielding portion”.
The limitations are contradictory. Therefore, claims 1-3, 5-7 and 9 are indefinite.
Claim 20 recites the same limitations. Therefore, claims 20-24 are indefinite.     
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7,9 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (CN 105161049) of record in view of YAMAZAKI (US Patent No. 8,138,555).
With respect to claim 1, As best understood by Examiner, WANG teaches display substrate as claimed including: 
a data signal line (21, right), at least one set of signal lines and at least one shielding structure corresponding to the at least one set of signal lines disposed on a base substrate (10), the shielding structure being made of a metal material (12) and electrically connected to a DC power source (21, left), and the shielding structure comprising a shielding portion (12) and a lead portion, 
wherein each set of signal lines comprises a first signal line (22) and a second signal line (active layer) that are located at different layers, and orthographic projections of the first signal line (22) and the second signal line on the base substrate (10) overlap and have an overlapping region;  
the shielding portion (12) is located between the first signal line (22) and the second signal line (active layer), and is insulated from both the first signal line (22) and the second signal line, and an orthographic projection of the shielding portion (12) on the base substrate (10) at least partially overlaps the overlapping region, and the shielding portion (12) comprises a first portion (12), a second portion and a third portion, wherein an orthographic projection of the first portion (12) on the base substrate (10) overlaps with the orthographic projections of the first signal line (22) and the second signal line (active layer) on the base substrate (10), the second portion extends outward from an edge of the first portion (12) in an extending direction different from extending directions of the second signal line (active layer), and the third portion connects an end of the second portion away from the first portion (12) to the lead portion; and2Serial No. 16/049,958 
the lead portion is electrically connected to the DC power source (21) and the shielding portion (12), respectively; and 
an orthographic projection of the lead portion on the base substrate (10) has no overlap with an orthographic projection of the data signal line (21, right) on the base substrate (10), the orthographic projection of the lead portion on the base substrate (10) has no overlap with the orthographic projection of the first signal line (22), and an extending direction of the lead portion is the same as the extending direction of the first signal line (22). (See FIGs. 4, 6). 

Thus, WANG is shown to teach all the features of the claim with the exception of explicitly disclosing the second portion extends outward from an edge of the first portion in an extending direction different from extending directions of the first signal line and the second signal line.
However, YAMAZAKI teaches a display substrate including: 
a shielding structure (107’) comprising a shielding portion and a lead portion; 
the shielding portion is located between the first signal line (133’) and the second signal line (102’), and is insulated from both the first signal line (133’) and the second signal line (102’), and an orthographic projection of the shielding portion (107’) on the base substrate at least partially overlaps the overlapping region, and the shielding portion (107’) comprises a first portion (@ overlap), a second portion and a third portion, wherein an orthographic projection of the first portion (@ overlap) on the base substrate overlaps with the orthographic projections of the first signal line (133’) and the second signal line (102’) on the base substrate, the second portion extends outward from an edge of the first portion (@ overlap) in an extending direction (angled) different from extending directions of the first signal line (133’, vertical) and the second signal line (102’, horizontal), and the third portion connects an end of the second portion away from the first portion to the lead portion. (See FIG. 1).2Serial No. 16/049,958
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the second portion of WANG extending outward from an edge of the first portion in the extending direction (angled) different from extending directions of the first signal line and the second signal line as taught by YAMAZAKI for the same intended purpose of connecting to the DC power source.
 Note that, the extending direction of the connecting portion is nothing more than an obvious deign choice.

With respect to claim 20, As best understood by Examiner, WANG teaches display panel substantially as claimed including a display substrate, and the display substrate comprising: 
a data signal line (21, right), at least one set of signal lines, and at least one shielding structure corresponding to the at least one set of signal lines disposed on a base substrate (10), the shielding structure being made of a metal material (12) and electrically connected to a DC power source (21, left), and the shielding structure comprising a shielding portion (12) and a lead portion, 
wherein each set of signal lines comprises a first signal line (22) and a second signal line (active layer) that are located at different layers, and orthographic projections of the first signal line (22) and the second signal line on the base substrate (10) overlap and have an overlapping region;  
the shielding portion (12) is located between the first signal line (22) and the second signal line (active layer), and is insulated from both the first signal line (22) and the second signal line, and an orthographic projection of the shielding portion (12) on the base substrate (10) at least partially overlaps the overlapping region, and the shielding portion (12) comprises a first portion (12), a second portion and a third portion, wherein an orthographic projection of the first portion (12) on the base substrate (10) overlaps with the orthographic projections of the first signal line (22) and the second signal line (active layer) on the base substrate (10), the second portion extends outward from an edge of the first portion (12) in an extending direction different from extending directions of the second signal line (active layer), and the third portion connects an end of the second portion away from the first portion (12) to the lead portion; and2Serial No. 16/049,958 
the lead portion is electrically connected to the DC power source (21) and the shielding portion (12), respectively; and 
an orthographic projection of the lead portion on the base substrate (10) has no overlap with an orthographic projection of the data signal line (21, right) on the base substrate (10), the orthographic projection of the lead portion on the base substrate (10) has no overlap with the orthographic projection of the first signal line (22), and an extending direction of the lead portion is the same as the extending direction of the first signal line (22). (See FIGs. 4, 6). 

Thus, WANG is shown to teach all the features of the claim with the exception of explicitly disclosing the second portion extends outward from an edge of the first portion in an extending direction different from extending directions of the first signal line and the second signal line.
However, YAMAZAKI teaches a display substrate including: 
a shielding structure (107’) comprising a shielding portion and a lead portion; 
the shielding portion is located between the first signal line (133’) and the second signal line (102’), and is insulated from both the first signal line (133’) and the second signal line (102’), and an orthographic projection of the shielding portion (107’) on the base substrate at least partially overlaps the overlapping region, and the shielding portion (107’) comprises a first portion (@ overlap), a second portion and a third portion, wherein an orthographic projection of the first portion (@ overlap) on the base substrate overlaps with the orthographic projections of the first signal line (133’) and the second signal line (102’) on the base substrate, the second portion extends outward from an edge of the first portion (@ overlap) in an extending direction (angled) different from extending directions of the first signal line (133’, vertical) and the second signal line (102’, horizontal), and the third portion connects an end of the second portion away from the first portion to the lead portion. (See FIG. 1).
2Serial No. 16/049,958
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the second portion of WANG extending outward from an edge of the first portion in the extending direction (angled) different from extending directions of the first signal line and the second signal line as taught by YAMAZAKI for the same intended purpose of connecting to the DC power source.
 Note that, the extending direction of the connecting portion is nothing more than an obvious deign choice. 

With respect to claims 2 and 21, the orthographic projection of the shielding portion (12) on the base substrate of WANG covers the overlapping region. 
With respect to claims 3 and 22, the display substrate of WANG further comprising: a plurality of transistors (T) disposed on the base substrate, wherein at least one signal line of each set of signal lines is connected to a gate of at least one of the transistors.  
With respect to claims 5 and 23, the lead portion of WANG is disposed in the same layer as the shielding portion (12). 
With respect to claims 6 and 24, the lead portion of WANG is disposed in a different layer from the shielding portion (12), and the shielding portion (12) is connected to the lead portion through a via hole. 
With respect to claim 7, the lead portion and the data signal line (21, right) of WANG are parallel to each other.
With respect to claim 9, the display substrate of WANG comprises: a plurality of shielding structures (12), wherein at least two of the plurality of shielding structures (12) share one lead portion (21, left). 
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/ANH D MAI/            Primary Examiner, Art Unit 2829